SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1488
CA 12-01120
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


RONALD EVANGELISTA, WILLIAM WOOD, JR., MARK
GERBINO, GERALD CONNOR, FREDERICK COWLEY,
PETER WALSH, JOHN GERBINO, RICHARD GERBINO
AND RONALD REINSTEIN, PLAINTIFFS-RESPONDENTS,

                     V                                             ORDER

CITY OF ROCHESTER AND ROBERT J. DUFFY, AS MAYOR
OF CITY OF ROCHESTER, DEFENDANTS-APPELLANTS.


ROBERT J. BERGIN, CORPORATION COUNSEL, ROCHESTER (ADAM M. CLARK OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

CHAMBERLAIN D’AMANDA OPPENHEIMER & GREENFIELD LLP, ROCHESTER (LUCINDA
ODELL LAPOFF OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered August 26, 2011. The order, among other
things, granted in part plaintiffs’ motion for summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   December 21, 2012                      Frances E. Cafarell
                                                  Clerk of the Court